In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐2217 
FOZYIA HURI, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

OFFICE OF THE CHIEF JUDGE OF THE  
CIRCUIT COURT OF COOK COUNTY, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                No. 11 C 3675 — Samuel Der‐Yeghiayan, Judge. 
                                  ____________________ 

        ARGUED APRIL 23, 2015 — DECIDED OCTOBER 21, 2015 
                     ____________________ 

   Before  BAUER  and  SYKES,  Circuit  Judges,  and  REAGAN, 
Chief District Court Judge.* 
   REAGAN,  Chief  District  Judge.  Fozyia  Huri  sued  her  em‐
ployers at the Circuit Court of Cook County, Illinois, alleging 
Defendants  subjected her  to  a  hostile  work  environment  on 

                                                 
      * Of the Southern District of Illinois, sitting by designation. 
2                                                       No. 12‐2217 

the basis of her religion (Islam) and national origin (she hails 
from  Saudi Arabia),  and  further  that  they  retaliated  against 
her for complaining about that discrimination. Huri brought 
claims under both Title VII of the Civil Rights Act of 1964, 42 
U.S.C.  §  2000e‐16  (“Title  VII”),  and—claiming  her  First  and 
Fourteenth  Amendment  rights  were  violated—42  U.S.C. 
§ 1983. 
    The  district  court  disposed  of  the  case  at  the  motion  to 
dismiss  stage,  concluding  Huri  failed  to  state  a  claim  upon 
which relief could be granted and, in any event, that her su‐
pervisors were entitled to qualified immunity on the consti‐
tutional claims. Huri appeals, and for the following reasons 
we reverse and remand for further proceedings. 
      
                          I. Background 
    We review the grant of a motion to dismiss de novo, con‐
struing  all  well‐pleaded  facts  (and  all  reasonable  inferences 
from  them)  in  the  light  most  favorable  to  the  nonmoving 
party. Doe v. Vill. of Arlington Hts., 782 F.3d 911, 914 (7th Cir. 
2015); Vesely v. Armslist LLC, 762 F.3d 661, 664 (7th Cir. 2014). 
Facts are taken from Huri’s Second Amended Complaint. 
   In 2000, Huri began working at the Circuit Court of Cook 
County. Her manner of dress marked her as a follower of Is‐
lam: she always wore a hijab, an “Islamic head scarf” cover‐
ing her hair, but not her face. From 2002 through November 
2010,  she  worked  as  a  child  care  attendant—the  only  one 
who  was  an  Arab,  and  the  only  one  who  was  a  Muslim—
under Defendant Sylvia McCullum. McCullum is neither an 
Arab  nor  a  Muslim;  she  is  a  devout  (and  allegedly  vocal) 
Christian. 
No. 12‐2217                                                       3 

    According  to  the  Second  Amended  Complaint,  McCul‐
lum  was  unfriendly  from  the  moment  the  two  were  intro‐
duced. (McCullum, the executive director for all Cook Coun‐
ty court system child care attendants, did not even bother to 
introduce  herself  to  Huri—the  only  attendant  stationed  in 
the  same  building—for  two  weeks.)  Over  the  eight  years 
Huri worked for her, McCullum repeatedly told Huri one of 
her colleagues was a “good Christian” and a “good church‐
going  Christian,”  that  the  chief  judge  was  a  “good  Chris‐
tian,” and that McCullum herself was a “good Christian.” 
    In 2009, McCullum ratcheted up the rhetoric, telling a co‐
worker  to  work  with  a  “good  Christian”  rather  than  with 
Huri, who was “evil.” The same year, McCullum asked sev‐
eral child care attendants to hold hands and, when they did 
so,  McCullum  said  a  prayer  “in  the  name  of  Jesus  Christ.” 
Further,  McCullum  falsely  criticized  Huri,  made  false  mis‐
conduct  allegations  against  her,  subjected  her  to  different 
rules  than  her  co‐workers,  screamed  at  her,  and  generally 
subjected her to greater scrutiny than her co‐workers. 
    Huri filed internal complaints regarding McCullum’s be‐
havior.  McCullum  became  aware  of  those  complaints  and 
told Huri that the Chief Judge’s Office was uninterested in —
and  tired  of—Huri’s  complaints.  Then,  in  retaliation  for 
Huri’s  complaints,  McCullum  made  more  false  criticisms 
and allegations of misconduct. 
   In November 2010, Huri was transferred to the Court Re‐
porters’ Office at the Cook County circuit court. Defendants 
Marilyn Filishio (the Court Reporters’ Office Administrator) 
and James Lawless (Filishio’s assistant) generally behaved as 
badly as McCullum, retaliating against Huri for filing Equal 
Employment  Opportunity  complaints  (or  “charges”)  and 
4                                                      No. 12‐2217 

subjecting her to the same sorts of false allegations, different 
rules,  and  greater  scrutiny  because  Huri  is  a  Muslim Arab. 
Additionally, Filishio and Lawless prohibited Huri from ac‐
cessing  her  office  early  (other  employees  have  24‐hour  ac‐
cess),  prohibited  Huri’s  daughter  from  waiting  for  Huri  in 
the lobby (children of non‐Muslim, non‐Arab employees are 
admitted to the lobby and offices), and prohibited Huri (and 
Huri alone) from having non‐work items in the office. They 
also  excluded  Huri  from  a  departmental  social  gathering  at 
the office, and Filishio denied Plaintiff time off for an Islamic 
religious  holiday.  Huri  repeatedly  complained  to  the  Chief 
Judge’s Office, to no effect. 
   During  her  travails,  Huri  filed  three  complaints  (or 
“charges”)  with  the  Equal  Employment  Opportunity  Com‐
mission  (“EEOC”).  She  submitted  the  first  charge  pro  se  in 
May 2010, and relayed the following regarding her time un‐
der McCullum: 
     I  was  hired  by  Respondent  on  June  5,  2000.  My  cur‐
     rent  position  is  Childcare Attendant.  During  my  em‐
     ployment,  I  have  been  subjected  to  harassment  be‐
     cause of my religion and national origin. I filed inter‐
     nal complaints, however, the harassment continued. 
     I believe I have been discriminated against because of 
     my  religion,  Muslim,  and  national  origin,  Saudi Ara‐
     bian, in violation of Title VII of the Civil Rights Act of 
     1964, as amended. 
     I also believe I have been retaliated against for engag‐
     ing in protected activity, in violation of Title VII of the 
     Civil Rights Act of 1964, as amended. 
No. 12‐2217                                                                        5 

Huri’s filed her second charge in April 2011 to correct a tech‐
nical deficiency in the first. 
    Huri’s third charge, filed in November 2011, relates to her 
time in the Court Reporters’ Office. The detailed third charge 
lists all the allegations against Filishio and Lawless recount‐
ed  above.  The  EEOC  issued  right‐to‐sue  letters  for  each 
charge, and Huri filed suit. 
    Huri’s Second Amended Complaint invoked two statuto‐
ry provisions: Title VII, which makes it unlawful to discrim‐
inate  against  an  employee,  retaliate  against  her,  or  subject 
her to a hostile work environment based on race, color, reli‐
gion,  sex  or  national  origin;  and  42  U.S.C.  §  1983,  under 
which individuals can be held liable for constitutional viola‐
tions.1  Huri  alleged  Defendants  subjected  her  to  retaliation 
for  her  complaints,  and  to  a  hostile  work  environment  be‐
cause she is Muslim and an Arab. 
   On Defendants’ motions to dismiss, the district court dis‐
posed of the entire case. As discussed below, the analysis be‐
low is replete with error, so we must remand. 
       
                                         II. Discussion 
    Huri  assigns  several errors  to  the  district  court.  We  turn 
first  to  whether  her  Title  VII  hostile  work  environment 
claims—dismissed  because  the  district  court  determined 
they  were  not  within  the  scope  of  her  EEOC  charges—
should have survived that analysis. Because we answer that 
question  affirmatively,  we  proceed  to  examine  those  claims 
                                                 
      1  Title  VII  only  authorizes  suits  against  the  employer  as  an  entity. 

Smith v. Bray, 681 F.3d 888, 896 n. 2 (7th Cir. 2012). 
6                                                         No. 12‐2217 

alongside  the  Title  VII  and  §  1983  claims,  which  (with  one 
exception, briefly addressed in Part III, infra.) fell to the dis‐
trict  court’s  misguided  application  of  the  federal  pleading 
standards. 
      
     A. Huri’s EEOC Charges Support her Title VII Claims 
    Preliminarily,  we  agree  with  Huri  that  the  district  court 
erred  in  dismissing  her  Title  VII  hostile  work  environment 
claims for failing to exhaust administrative remedies. 
    As  a  precondition  to  filing  claims  under  Title  VII,  Huri 
had to file a charge with the EEOC. See Lavalais v. Vill. of Mel‐
rose Park, 734 F.3d 629, 634 (7th Cir. 2013). The primary pur‐
pose of the EEOC charge requirement is twofold: it gives the 
EEOC and the employer a chance to settle the dispute, and it 
gives  the  employer  notice  of  the  employee’s  grievances. 
Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994). 
    Huri attached three EEOC charges to the Second Amend‐
ed Complaint. Her first charge (filed pro se) was submitted in 
May 2010 and broadly describes “harassment” and discrimi‐
nation on the basis of her race and national origin, plus retal‐
iation for making internal complaints. Her third charge, filed 
in November 2011 with the help of counsel, covers her post‐
transfer  period  in  the  Court  Reporters’  Office  and  includes 
very  detailed  allegations  that  mirror  the  Second  Amended 
Complaint. 
     Courts review the scope of an EEOC charge liberally. Far‐
rell  v.  Butler  Univ.,  421  F.3d  609,  616  (7th  Cir.  2005).  Most 
EEOC  charges  are  (like  Huri’s  first  one)  drafted  by  layper‐
sons rather than lawyers, so a Title VII plaintiff need not in‐
clude in her charge every fact that, individually or in combi‐
No. 12‐2217                                                              7 

nation,  forms  the  basis  of  a  subsequent  lawsuit’s  claims. 
Cheek,  31  F.3d  at  500.  See  also  Babrocky  v.  Jewel  Food  Co.,  773 
F.2d  857,  865–66  (7th  Cir.  1985)  (district  court  “erred  by  re‐
quiring  an  exact  correspondence  between  the  words  of  the 
EEOC charge and the judicial complaint”). To be cognizable 
in federal court, a Title VII claim must simply be “like or rea‐
sonably related to the allegations of the charge and growing 
out  of  such  allegations.”  Cheek,  31  F.3d  at  500.  The  relevant 
claim  and  the  EEOC  charge  must,  at  a  minimum,  describe 
the same conduct and implicate the same individuals. Moore 
v. Vital Prods., 641 F.3d 253, 257 (7th Cir. 2011). 
   Defendants  concede  that  Huri’s  November  2011  charge 
suffices to support her post‐transfer allegations, but contend 
that the May 2010 charge did not describe a hostile work en‐
vironment  (and  thus  fails  to  support  any  Title  VII  hostile 
work environment claims pertaining to Huri’s time as a child 
care attendant). The first charge, Defendants claim, mentions 
discrimination and retaliation, but does not “allege a hostile 
work environment.” 
    By  highlighting  the  absence  of  the  phrase  “hostile  work 
environment,”  Defendants  read  the  first  EEOC  charge  too 
narrowly. They conveniently overlook simple but important 
language  (emphasis  added):  “During  my  employment,  I 
have  been  subjected  to  harassment  because  of  my  religion 
and national origin. I filed internal complaints [and] the har‐
assment  continued.”  In  the  context  of  Title  VII  cases,  the 
word  “harassment”  frequently  describes  the  conduct  that 
defines  the  phrase  “hostile  work  environment.”  See  Hilde‐
brandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1032–33 (7th Cir. 
2003)  (“Harassment  …  is  a  broad  term  which  encompasses 
all forms of conduct that unreasonably interfere with an in‐
8                                                            No. 12‐2217 

dividual’s work performance or create an intimidating, hos‐
tile,  or  offensive  working  environment.”);  see  also  Dandy  v. 
Utd. Parcel Serv., Inc., 388 F.3d 263, 271 (7th Cir. 2004) (“har‐
assment”  informs  the  hostile  work  environment  analysis).2 
We decline to punish Plaintiff, whose first charge was draft‐
ed  pro  se,  for  describing  her  plight  with  the  same  inter‐
changeable phraseology frequently used by this Court. 
    Given Huri’s inclusion of nationality‐ and religion‐based 
harassment in the her first EEOC charge, her employers had 
no reason to be surprised by her Title VII hostile work envi‐
ronment  allegations  covering  her  time  as  a  child  care  at‐
tendant. We conclude those allegations are reasonably relat‐
ed to the contents of Huri’s first EEOC charge, which impli‐
cates  the  same  individuals  and  behavior  pertinent  to  this 
suit. Defendants cede (and the detail of the document clearly 
shows) that Huri’s third EEOC charge supports the later al‐
legations  pertaining  to  her  time  in  the  Court  Reporters’  Of‐
fice.  Dismissal  of  Huri’s  hostile  work  environment  claims 
was erroneous. 
      
     B. The Complaint Passes Muster under Twombly / Iqbal 
      To  survive  a  motion  to  dismiss  under  Rule  12(b)(6),  the 
complaint need contain only “a short and plain statement of 
the claim showing that the pleader is entitled to relief.” Fed. 
R. Civ. P. 8(a)(2). Specific facts are unnecessary, but the com‐
plaint must give the defendant fair notice of what the claim 
is  and  the  grounds  upon  which  it  rests.  Olson  v.  Champaign 
                                                 
     2 Dandy was a § 1981 action, but the substantive standards under that 

statute also apply in Title VII cases. Smith v. Bray, 681 F.3d 888, 896 (7th 
Cir. 2012). 
No. 12‐2217                                                            9 

Cnty.,  784  F.3d  1093,  1098  (7th  Cir.  2015)  (citing  Erickson  v. 
Pardus, 551 U.S. 89, 93 (2007) (per curiam), and Bell Atl. Corp. 
v.  Twombly,  550  U.S.  544,  555  (2007)).  Neither  conclusory  le‐
gal  statements  nor  abstract  recitations  of  the  elements  of  a 
cause  of  action  add  to  the  notice  that  Rule  8  demands,  so 
they do not help a complaint survive a Rule 12(b)(6) motion. 
Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th Cir. 2010). 
     A pleader’s responsibility is to state a claim for relief that 
is plausible on its face. Id. at 404 (citing Twombly, 550 U.S. at 
570, and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Plausibil‐
ity  does  not  mean  probability:  a  court  reviewing  a  12(b)(6) 
motion  must  “ask  itself  could  these  things  have  happened, 
not  did  they  happen.”  Id.  (emphasis  there).  The  standard 
simply  calls  for  enough  facts  to  raise  a  reasonable  expecta‐
tion that discovery will reveal evidence supporting the alle‐
gations. Olson, 784 F.3d at 1099. 
    In  Swanson,  this  Court  had  occasion  to  apply  current 
pleading standards to a discrimination claim (under the Fair 
Housing Act rather than Title VII,  but  that difference is  im‐
material  here—both  statutes  forbid  discrimination  on  ac‐
count  of  race). A  complaint  that  identified  “the  type  of  dis‐
crimination”  the  plaintiff  thought  occurred,  “by  whom,  … 
and when” was “all [the plaintiff] needed to put in her com‐
plaint.” Swanson, 614 F.3d at 405. See also EEOC v. Concentra 
Health  Servs.,  Inc.,  496  F.3d  773,  781–82  (7th  Cir.  2007)  (reli‐
gious discrimination plaintiff need only say that the employ‐
er held the worker’s religion against him). 
    Huri’s  Second Amended  Complaint  plausibly  alleges  Ti‐
tle VII hostile work environment and retaliation claims, and 
sufficiently  pleads  hostile  work  environment  claims  under 
§ 1983. 
10                                                          No. 12‐2217 

      1. The Title VII Claims 
   Huri’s  Second  Amended  Complaint  advances  claims  of 
both hostile work environment and retaliation. Title VII for‐
bids  both,  though  the  substantive  standards  differ.  A  com‐
parison  of  the  Second  Amended  Complaint  to  the  guiding 
legal principles reveals that Huri easily clears the plausibility 
threshold. 
    To  plead  a  Title  VII  retaliation  claim,  a  plaintiff  must 
(though  she  need  not  use  the  specific  terms)  allege  that  she 
engaged  in  statutorily  protected  activity  and  was  subjected 
to  adverse  employment  action  as  a  result  of  that  activity. 
Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 1014, 1029 (7th Cir. 
2013).  In  the  retaliation  context,  “adverse  employment  ac‐
tion”  simply  means  an  employer’s  action  that  would  dis‐
suade  a  reasonable  worker  from  participating  in  protected 
activity. Chaib v. Indiana, 744 F.3d 974, 986–87 (7th Cir. 2014). 
     Here, it is beyond dispute that Huri engaged in protected 
activity  by  filing  EEOC  charges  and  making  internal  com‐
plaints.  Whether  she  was  subjected  to  an  adverse  employ‐
ment  action  is  also  apparent:  the  litany  of  malfeasance  she 
alleges—screaming,  false  disciplinary  reports,  mistreatment 
of  her  daughter,  exclusion  from  social  functions,  denial  of 
time off, etc.—would certainly cause a reasonable worker to 
think  twice  about  complaining  about  discrimination—that’s 
all  it  takes  in  the  retaliation  context.3  See  Chaib,  744  F.3d  at 

                                                 
      3 It bears mention: employees who bring a Title VII claim of discrim‐

ination (rather than retaliation) have a heavier burden: an “adverse em‐
ployment action” in those cases must visit upon a plaintiff a significant 
change in employment status, and often involves the employee’s current 
wealth, her career prospects, working conditions, etc. Andrews v. CBOCS 
No. 12‐2217                                                                                             11 

986–87;  Tamayo  v.  Blagojevich,  526  F.3d  1074,  1085  (7th  Cir. 
2008)  (complaint  stated  retaliation  claim  when  plaintiff 
simply  alleged  she  complained  about  discrimination  then 
was  subject  to  adverse  employment  actions,  then  listed  a 
number of those specific actions). 
    To  state  a  Title  VII  hostile  work  environment  claim,  a 
plaintiff  must  allege  (1)  she  was  subject  to  unwelcome  har‐
assment; (2) the harassment was based on her national origin 
or religion (or another reason forbidden by Title VII); (3) the 
harassment was severe or pervasive so as to alter the condi‐
tions of employment and create a hostile or abusive working 
environment;  and  (4)  there  is  basis  for  employer  liability. 
Cooper‐Schut  v.  Visteon  Auto.  Sys.,  361  F.3d  421,  426  (7th  Cir. 
2004).  To  rise  to  the  level  of  a  hostile  work  environment, 
conduct must be sufficiently severe or persuasive to alter the 
conditions of employment such that it creates an abusive rela‐
tionship.  Alexander  v.  Casino  Queen,  Inc.,  739  F.3d  972,  982 
(7th Cir. 2014) (emphasis there).  
    Here  again,  Huri’s  pleadings  describe  events  that  could 
have  happened  and  which  discovery  can  be  reasonably  ex‐
pected to reveal. Swanson, 614 F.3d at 404; Olson, 784 F.3d at 
1099. And  if discovery goes Huri’s way, she could prove her 
case.  The  basic  questions  demanded  by  Swanson  are  an‐
swered here: the type of discrimination (national origin and / 
or  religion);  the  whom  (Huri’s  supervisors);  and  the  when 
(from 2002 through the date suit was filed). Huri has alleged 
that  she  was  harassed,  and  it  is  certainly  within  reason  to 
conclude  that  Defendants,  due  to  Huri’s  garb  and  appear‐

                                                                                                             
West, Inc., 743 F.3d 230, 235 (7th Cir. 2014); Lewis v. City of Chi., 496 F.3d 
645, 653 (7th Cir. 2007).  
12                                                      No. 12‐2217 

ance, knew she was a Muslim and an Arab. If Huri’s allega‐
tions  prove  true, employer  liability  will  be  proper  since  her 
direct  supervisors harassed  her. See  Vance v.  Ball  State Univ.,   
‐‐‐ U.S. ‐‐‐‐, 133 S. Ct. 2434, 2439 (2013). And it is premature 
at  the  pleadings  stage  to  conclude  just  how  abusive  Huri’s 
work environment was. It is enough to say that it is plausible 
that  the  screaming,  prayer  circles,  social  shunning,  implicit 
criticism  of  non‐Christians,  and  uniquely  bad  treatment  of 
Huri and her daughter could plausibly be abusive. 
    The  pleading  standards  in  Title  VII  cases  are,  of  course, 
different from the evidentiary burden a plaintiff must subse‐
quently  meet.  Swierkiewicz  v.  Sorema  N.A.,  534  U.S.  506,  511 
(2002).  It  may  be  that  Huri,  once  discovery  has  run  its 
course,  cannot  produce  evidence  to  survive  summary  judg‐
ment.  But  that  question  can  safely  be  postponed  to  another 
day.  Defendants  have  fair  notice  of  Huri’s  claims  and  the 
grounds upon which those claims rest, and the details in her 
Second Amended Complaint present a story that “holds to‐
gether.”  Swanson,  614  F.3d  at  404.  Dismissal  of  the  Second 
Amended Complaint was therefore error. 
       
      2. The Constitutional Claims 
    We turn to Huri’s § 1983 claims, which parallel her Title 
VII hostile work environment claims of religion‐ and nation‐
ality‐based harassment. 
    Constitutional claims must be addressed under the most 
applicable provision, Conyers v. Abitz, 416 F.3d 580, 586 (7th 
Cir. 2005) (citing Graham v. Connor, 490 U.S. 386, 395 (1989)), 
and this Court has recognized the distinction between claims 
that target a plaintiff’s religious practices and those in which 
No. 12‐2217                                                                 13 

a  defendant  arbitrarily  discriminates  against  a  plaintiff  be‐
cause of her religion, Reed v. Faulkner, 842 F.2d 960, 962 (7th 
Cir. 1988). The First Amendment’s religion clauses4 guide the 
former,  and  the  Fourteenth  Amendment’s  Equal  Protection 
Clause guides the latter. Id.  
    Here, Huri’s § 1983 hostile work environment claims are 
straightforward theories of arbitrary treatment based on her 
religion  and  nationality.  In  other  words,  we  analyze  both 
§ 1983 claims under the Equal Protection Clause. It is a short 
step from there to concluding Huri’s § 1983 claims should be 
resurrected  on  remand.  When  a  plaintiff  uses  § 1983  as  a 
parallel  remedy  to  a  Title  VII  harassment  claim,  the  prima 
facie  elements  to  establish  liability  are  the  same  under  both 
statutes. Rivera v. P.R. Aqueduct & Sewers Auth., 331 F.3d 183, 
192  (1st  Cir.  2003)  (collecting  cases).  Stating  a  hostile  work 
environment claim under Title VII therefore establishes a vi‐
able claim to § 1983 relief. Id. As discussed above, Huri stat‐
ed  viable  Title  VII  hostile  work  environment  claims.  Her 
§ 1983  claims  against  McCallum,  Filishio,  and  Lawless  sur‐
vive for the same reasons. 
      
      


                                                 
      4 The First Amendment proscribes, in pertinent part: “Congress shall 

make no law respecting an establishment of religion,” (the Establishment 
Clause),  “or  prohibiting  the  free  exercise  thereof”  (the  Free  Exercise 
Clause).  U.S.  Const.  amend.  I.  Both  clauses  are  operative  against  the 
States by virtue of the Fourteenth Amendment’s Due Process Clause. See 
Everson v. Board of Ed. Of Ewing, 330 U.S. 1 (1947) (Establishment Clause 
incorporated); Cantwell v. Connecticut, 310 U.S. 296 (1940) (Free Exercise 
Clause incorporated).  
14                                                              No. 12‐2217 

      C. Qualified Immunity and County’s Party Status 
   Two tangential issues remain. Neither requires abundant 
discussion. 
    First, the district court’s cursory dismissal of Defendants 
Filishio and Lawless on qualified immunity grounds was er‐
ror.5  The  validity  of  a  qualified  immunity  defense  is  re‐
viewed de novo. Estate of Escobedo v. Martin, 702 F.3d 388, 404 
(7th  Cir.  2012).  Qualified  immunity  is  improper  where,  as 
here, the asserted right is clearly established at the time the 
conduct  occurred  (or  constitutes  an  obvious  violation  of  a 
constitutional  right).  Doe, 782  F.3d at 915.  Huri’s Fourteenth 
Amendment  right  to  be  free  from  a  hostile  work  environ‐
ment was well‐established by 2010, when Filishio and  Law‐
less  began  supervising  her.  See  Williams  v.  Seniff,  342  F.3d 
774, 787 (7th Cir. 2003) (reviewing elements of an Equal Pro‐
tection  hostile work  environment claim). Likewise,  freedom 
from arbitrary religion‐ and nationality‐based discrimination 
had  long  been  illegal.  Reed,  842  F.2d  at  962.  See  also  Tamayo, 
526 F.3d at 1090 (because immunity defense usually depends 
on the facts, dismissal at pleading stage is inappropriate). 
   Finally, Defendants ask  this Court  to determine whether 
Cook County is a proper party to the lawsuit. That issue was 
not  presented  below,  so  we  decline  to  address  it  here.  See 
Russian  Media  Grp.,  LLC  v.  Cable  Am.,  Inc.,  598  F.3d  302,  308 


                                                 
      5  It  is  unclear  precisely  how  Defendant  McCullum  prevailed  below 

as to Huri’s constitutional claims. Huri posits that Defendant McCullum 
must  also  have  been  granted  qualified  immunity.  But  because  that  de‐
fense is unavailable to McCullum and the record is murky, we invite the 
district court to clarify the matter on remand. 
No. 12‐2217                                                    15 

(7th Cir. 2010) (“In civil litigation, issues not presented to the 
district court are normally forfeited on appeal.”). 
    
                        III. Conclusion 
    The judgment of the district court is REVERSED, and this 
case is REMANDED for further proceedings consistent with 
this opinion.